Exhibit 10.61
ASSIGNMENT AND ASSUMPTION
OF EMPLOYMENT AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF EMPLOYMENT AGREEMENT (this “Assignment”),
effective the 20th day of June 2008, is made by and between MiMedx Group, Inc.
(formerly Alynx, Co.), a Florida corporation (“Assignor”), and MiMedx, Inc., a
Florida corporation (“Assignee”).
WHEREAS, Assignor, as the “Company” under that certain employment agreement by
and between Assignor and Brian J. Splan (as “Executive”), entered into that
certain employment agreement dated February 20, 2008 (the “Employment
Agreement); and
WHEREAS, due to certain recent corporate transactions, including Assignor’s
merger with Assignee, a private operating company, the parties believe it is in
their best interests to assign the Employment Agreement to Assignee, so that
Executive will become employed by Assignee for purposes of completing the terms
of the Employment Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:
1. Assignment. Assignor hereby assigns and delivers all of its rights, duties
and obligations under the Employment Agreement to Assignee effective on the date
and year first written above.
2. Assumption of Duties. Assignee hereby assumes and agrees to pay, discharge,
or perform, as appropriate, all of Assignor’s obligations under the Employment
Agreement arising after the date hereof. If any of those obligations was
discovered after the date hereof, but were, in actuality, incurred prior to the
date hereof, those obligations shall be paid, discharged or performed, as
appropriate, by Assignor.
[SIGNATURES ON FOLLOWING PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment as of the date and
year written below.

            ASSIGNOR:

MIMEDX GROUP, INC. (formerly Alynx, Co.)
      By:   /s/ John C. Thomas, Jr.         Name:   John C. Thomas, Jr.       
Title:   Secretary     

            ASSIGNEE:

MIMEDX, INC.
      By:   /s/ John C. Thomas, Jr.         Name:   John C. Thomas, Jr.       
Title:   Secretary     

BRIAN J. SPLAN (“Executive” under the Employment Agreement) joins herein to
indicate his consent to the assignment and assumption of the Employment
Agreement, agrees to look solely to Assignee for performance of all obligations
of Assignor arising under the Employment Agreement after the date of this
Assignment, agrees that the Employment Agreement remains in full force and
effect, and agrees to continue to be fully bound by its terms.

          /s/ Brian J. Splan           BRIAN J. SPLAN    
 
       
Date:
  6/20/2008    
 
       

 

 